Case 4:20-cv-02078-MWB Document 193-1 Filed 11/20/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

DONALD J. TRUMP FOR

PRESIDENT, INC., et al.,
NO. 20-CV-02078-MWB

Plaintiffs,
V.

KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania, et al.,

Defendants.

 

I, Andrew F. Szefi, make this Declaration and state as follows:

1. Iam of legal age and competent to provide this Declaration.

2. Since February, 2012, I have served as County Solicitor for Allegheny County.

3. The Allegheny County Solicitor is the chief legal officer of the county and also serves as
the director of the Law Department.

4. [hold a Bachelor of Science from the University of Richmond, and a Juris Doctorate
from the University of Pittsburgh School of Law.

5. By virtue of my work as County Solicitor, I have a thorough knowledge of Allegheny
County’s election procedures and administration and have firsthand knowledge of the
Allegheny County Board of Election (“the Board”)’s preparation for and execution of the

pre-canvassing and canvassing of ballots for the general election on November 3, 2020.
10.

11.

12.

Case 4:20-cv-02078-MWB Document 193-1 Filed 11/20/20 Page 2 of 4

The factual statements herein are based on my personal knowledge and the knowledge of
Elections Division employees.

Last year, the state legislature enacted Act 77 of 2019, which significantly changed the
requirements for voter registration and elections beginning with the 2020 primary
election.

Act 77 required for the first time that the Board (“the Board”) provide a no-excuse
mail-in ballot to voters who are not eligible for absentee ballots. Voters could apply

for these ballots up until October 27, 2020, for the 2020 General Election.

Voters can apply for mail-in or absentee ballots online or by paper application.

Under 25 P.S. § 3150.12b and § 3146.2b for mail-in and absentee ballots,

respectively, the Board determines the qualifications of the applicant by verifying the
proof of identification and comparing the information provided on the application

with the information contained in the voter’s registration records.

The Board provided mail-in and absentee ballots only to voters who requested them. The
Board provided mail-in and absentee ballots to these voters, along with instructions for
filling out and returning the ballots using the two envelopes provided — the inner
“secrecy” envelope and the outer “declaration” envelope.

The instructions directed voters to complete their ballots, place their ballots in the
provided secrecy envelope, then place the secrecy envelope containing their ballot in the
provided declaration envelope.

There are three general stages of the Board’s handling of absentee and mail-in ballots.

First, ballots arrive at the Board.
13.

14.

Case 4:20-cv-02078-MWB Document 193-1 Filed 11/20/20 Page 3 of 4

Second, before Election Day and before absentee and mail-in ballots are pre-canvassed
and canvassed (i.e., reviewed and counted), the Election Code requires the Board to
conduct some type of processing of each and every absentee and mail-in ballot
submission and, without opening the declaration envelope, make a record that the ballot
has been submitted: “The district register at each polling place shall clearly identify
electors who have received and voted absentee ballots as ineligible to vote at the polling
place, and district election officers shall not permit electors who voted an absentee ballot
to vote at the polling place.” 25 Pa. C.S. § 3146.6(b)(1); 25 P.S. § 3150.16(b)(1). The
only way for the district register to include information about voters who have already
submitted an absentee or mail-in ballot is for staff to review the submissions, without
opening the declaration envelopes, before pre-canvassing and canvassing, which may
start on Election Day. While processing ballots in this second stage, the Board identified
potential deficiencies with certain absentee and mail-in ballot submissions.

Third, and finally, on and (to the extent necessary) after Election Day, ballots are pre-
canvassed and canvassed, in a process that is distinct from the above-described
processing of ballot submissions. Pre-canvassing is “the inspection and opening of all
envelopes containing official absentee ballots or mail-in ballots, the removal of such
ballots from the envelopes and the counting, computing and tallying of the votes reflected
on the ballots.” 25 Pa. C.S. § 2602 (q.1). Canvassing is “the gathering of ballots after the
final pre-canvass meeting and the counting, computing and tallying of the votes reflected

on the ballots.” § 2602(a.1).
Case 4:20-cv-02078-MWB Document 193-1 Filed 11/20/20 Page 4 of 4

15. During the second stage of the review, for absentee or mail-in ballots returned with
potential deficiencies on the declaration envelope that the Board received early in the
process, the Board returned the submissions to the voter, unopened, with a new
declaration envelope. The Board included a form letter in the return mailing instructing
the voter that their original declaration envelope was deficient, and that the new
declaration envelope would need to be completed correctly and returned along with the
ballot to be processed. The Board sent such notices to, at most, 500 Allegheny County
voters.

16. As the County Solicitor, I was involved with the pre-canvass and canvass operations at
Allegheny County Elections Warehouse that began at approximately 7:00 A.M. on
Tuesday November 3, 2020.

17. Republican and Democratic observers were permitted to be present, and were present,
throughout the entire pre-canvass and canvass process.

18. At no point on or after Election Day did the Trump Campaign or any other candidate or
party file any legal challenge or assert any formal objection or challenge based on the
observers’ access to the pre-canvassing/canvassing room or the observers’ ability to

observe the pre-canvass/canvass.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 20, 2020. OF

7 7 =
Andrew F. Szefi
